Judgment unanimously affirmed. Memorandum: The court properly refused to suppress drugs and drug paraphernalia discovered at the scene of an automobile accident. The record indicates that the opening of the hatchback and search of defendant’s automobile were prompted by defendant’s statements that other individuals were trapped in the vehicle. Warrantless searches are justified in such emergency situations (see, People v Mitchell, 39 NY2d 173, cert denied 426 US 953; People v Cruz, 89 AD2d 526, affd 59 NY2d 984). The police, therefore, properly seized the contraband that was in plain view (see, Coolidge v New Hamp*799shire, 403 US 443, reh denied 404 US 874; People v Battaglia, 82 AD2d 389, revd on other grounds 56 NY2d 558). (Appeal from judgment of Oneida County Court, Buckley, J. — criminal possession of controlled substance, second degree, and other offenses.) Present — Doerr, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ.